Name: Commission Regulation (EEC) No 2201/89 of 20 July 1989 amending Regulation (EEC) No 314/86 laying down detailed rules for the grant of a storage premium for certain fishery products
 Type: Regulation
 Subject Matter: economic policy;  distributive trades
 Date Published: nan

 No L 209/30 Official Journal of the European Communities 21 . 7. 89 COMMISSION REGULATION (EEC) No 2201/89 of 20 July 1989 amending Regulation (EEC) No 314/86 laying down detailed rules for the grant of a storage premium for certain fishery products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ^1), as last amended by Regulation (EEC) No 1495/89 (2), and in particular Article 14a (5) thereof, Whereas experiences has shown that it is necessary to prolong the period laid down in Article 12 of Commission Regulation (EEC) No 314/86 (3), as amended by Regulation (EEC) No 3940/87 (4), for the submission by the producers' organization concerned to the competenz authorities of the Member State in question of the application for payment of =the storage premium ; Whereas it must be pointed out that certain Norway lobsters of a high category of freshness can benefit from the premium ; Whereas it is necessary to cancel Article 14, on the procedure laid down for the security fixed by Commission Regulation (EEC) No 2220/85 Q, and last amended by Regulation (EEC) No 1 181 /87 (*); Whereas it is necessary, therefore, to amend Regulation (EEC) No 314/86 ; Whereas the measures provided for this Regulation are in accordance with the opinion of the Management Committee for Fishery Products HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 314/86 is amended as follows : 1 . In Article 12, first paragraph, the word 'six' is replaced by the word 'eight'. 2. In Article 13 , the following modifications are made :  in the French version, the word 'caution' is replaced by the word 'garantie' ;  in the German version, the word 'Kaution' is replaced by the word 'Sicherheit' ;  in the Dutch version, the word 'waarborg' is replaced by the word 'zekerheid' ;  in the Greek version, the word 'aatp&amp;Xeux' is replaced by the word 'eyyOriCTri' ;  in the Spanish version, the word 'fianza' is replaced by the word 'garantia' ;  in the Portuguese version, the word 'caugao' is replaced by the word 'garantia' ; 3 . Article 14 is cancelled ; 4. The term 'E" is inserted in front of 'E' in the second line of Annex I, freshness. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at 1 Brussels, 20 July 1989 . For the Commission Manuel MARlN Vice-President (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 148,.l . 6. 1989, p . 1 . O OJ No L 39, 14. 2. 1986, p . 8 . (*) OJ No L 373, 31 . 12. 1987, p . 6 . O OJ No L 205, 3 . 8 . 1985, p . 5. fÃ ³ OJ No L 113, 30. 4. 1987, p. 31 .